Citation Nr: 0634582	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-23 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


ISSUES

1. Entitlement to an increased rating for multiple sclerosis, 
currently evaluated as 40 percent disabling.


2. Entitlement to a compensable rating for residuals of a 
right knee injury.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in May 2006.  A transcript of that hearing is of record. 

The matter of entitlement to an increased rating for multiple 
sclerosis is addressed in the REMAND portion of this decision 
and is  REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

There is no competent evidence of recurrent subluxation or 
lateral instability of the right knee; the service-connected 
residuals of a right knee injury are manifested by pain from 
pressure to the knee, slight limitation of motion and 
patellar spurring.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of a right knee injury  have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.40, 4.45, 4.59. 
4.71a, Diagnostic Code 5010-5260 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letter dated August 2003.  The 
originating agency informed the veteran of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, and 
the assistance that VA would provide to obtain evidence on 
his behalf.  The veteran was not explicitly asked to provide 
"any evidence in [his] possession that pertains" to his 
claim.  See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence, for the following reasons.  
The RO's August 2003 letter informed the veteran that 
additional information or evidence was needed to support his 
claim.  The letter specifically noted the elements necessary 
to establish an increased rating, requested that he submit 
such evidence or provide VA with the information necessary 
for VA to obtain medical records and other relevant evidence 
on his behalf, and essentially made the veteran aware that he 
should submit any evidence he had that pertained to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent.  In addition, 
the veteran has not identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been unfairly prejudiced by the 
timing or content of the notice.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice, if any.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  Without deciding whether VA's notice and 
development requirements have been satisfied in the present 
case with respect to the issue of entitlement to an increased 
rating, for residuals of a right knee injury, the Board is 
taking action favorable to the veteran by granting an 
increased rating for residuals of a right knee injury, as 
such the Board finds that there has been no unfair prejudice 
to the veteran in this case that would warrant further notice 
or development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 [(2005)].

The veteran's residuals of a right knee injury are currently 
rated under  Diagnostic Code 5257, but evaluated as 
noncompensable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).  Under Diagnostic Code 5257, a 10 percent evaluation 
requires slight subluxation or lateral instability; a 20 
percent evaluation requires moderate subluxation or lateral 
instability, and a 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2006).  

A January 1985 VA examination report reflects that that the 
veteran had full range of motion, negative Drawer and 
McMurray signs, and the medial and lateral collateral 
ligaments were intact.  The examination report does not 
reference subluxation or instability.  The examiner suspected 
that the veteran's right knee problem was actually a 
neurologic deficit.  The diagnosis was history of traumatic 
injury, right knee with findings of mild effusion and 
principal orthopedic residual, periodically symptomatic.

A March 2003 VA outpatient record reflects that the veteran 
walked with a cane and had weakness in his right knee, with 
knee extension and flexion noted as fair.  

A VA examination report dated August 28, 2003 revealed no 
deformity or localized swelling or tenderness.  The veteran's 
ligament function was intact and he could fully extend the 
knee without pain.  There was no impairment of range of 
motion or instability, and no other symptoms relative to his 
right knee, including subluxation or instability.  The 
veteran was able, without discomfort, to flex his right knee 
to 120 degrees and fully extend the knee.  However, the 
veteran's right knee cap was sensitive to pressure, 
especially when kneeling, and X-rays revealed a spur on the 
superior anterior aspect of the patella.  The examiner 
diagnosed chronic strain of the right knee with X-ray 
findings of a spur on the superior anterior aspect of the 
patella.  

During the May 2006 hearing before the undersigned, the 
veteran testified that he walks with a cane and experiences 
instability and fatigue in his right knee, which makes it 
difficult for him to walk even short distances.

Upon review of the evidence, the Board finds that the 
veteran's service-connected  residuals of the right knee do 
not more nearly approximate the criteria for slight 
subluxation or lateral instability under the criteria of 
Diagnostic Code 5257, and do not warrant a compensable 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257.  
In making this determination, the Board notes that Diagnostic 
Code 5257 is not predicated on limitation of motion and pain 
is already encompassed within.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Other potentially applicable diagnostic codes that provide 
for evaluations in excess of 10 percent include 5256 
(ankylosis of the knee), 5258 (dislocated semilunar 
cartilage), 5260 (limitation of flexion of the leg), and 5261 
(limitation of extension of the leg).  There is no current 
evidence of ankylosis of the knee or dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  Thus, Diagnostic Codes 5256 and 
5258 are not for application.  

The August 2003 VA examination included x-ray evidence of 
patellar spurring.  Degenerative joint disease of the knee 
due to trauma may be rated under Diagnostic Code 5010.  Under 
this provision, traumatic arthritis substantiated by x-ray 
findings is to be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).  Diagnostic Code 5003 
provides that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  (DC 5200, etc.)  When limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.    38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).

VA's Office of General Counsel (General Counsel) has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Codes 5260 or 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See VAOPGCPREC 9-
98 (August 14, 1998).



Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2006).

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2006).  On review, there is evidence of some limitation of 
motion of the right knee, but the findings do not meet the 
criteria for a zero percent evaluation under either 
Diagnostic Code 5260 or 5261.  

Notwithstanding, as indicated above, a separate evaluation 
for arthritis can also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VA regulations set forth at 
38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration 
of a functional impairment due to pain on motion when 
evaluating the severity of a musculoskeletal disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  However, any such functional 
loss must be "supported by adequate pathology and evidenced 
by the visible behavior of the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

While the veteran does not meet the criteria for a 
compensable evaluation for subluxation or instability, he 
does meet the criteria for a minimal compensable evaluation 
for degenerative changes in the knee and pain on motion.  The 
veteran complains of right knee pain and examinations of 
record indicate that the veteran's range of motion of the 
right knee is limited by pain.  There is also evidence of 
tenderness in the right knee.  Accordingly, a 10 percent 
evaluation for degenerative changes in the right knee with 
painful motion is warranted.  The Board acknowledges the 
significant subjective symptoms reported by the veteran but 
does not find symptoms or pathology creating impairment that 
would warrant an evaluation greater than 10 percent.  See 
DeLuca, supra.  

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b) (2006).  In this case, the Board finds 
that the regular schedular standards adequately describe and 
provide for the veteran's knee disability.  Although the 
veteran claimed, during his May 2006 hearing that he had 
missed work in the prior year, he attributed his absence from 
work largely to the symptoms of his service-connected 
multiple sclerosis.  Further, there is no evidence of record 
indicating frequent periods of hospitalization related to his 
right knee disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.


ORDER

A 10 percent evaluation for residuals of a right knee injury 
is allowed subject to the regulations governing the award of 
monetary benefits.


REMAND

The veteran also seeks entitlement to an increased rating for 
multiple sclerosis (MS).

A VA outpatient treatment record dated January 2003 reflects 
that the veteran denied sphincteric problems associated with 
MS.  The August 2003 VA examination report is negative for 
indications of incontinence and urinary frequency or 
nocturia.

The veteran testified during the May 2006 hearing before the 
undersigned that he developed urinary incontinence and 
urinary frequency, including nocturia three to four times per 
night.  The veteran also testified that he self administers 
injections of MS medication every other day, which is not 
reflected in the August 2003 VA examination report.  The 
veteran also stated that he is seen several times a year by 
VA neurologists at the Jesse Brown VA Medical Center (VAMC).  
However, the most recent VA treatment reports of record are 
dated March 2003.  The veteran also said during the hearing 
that he is unable to work because the symptoms of his MS have 
become more severe, and he has submitted a disability 
application to the Social Security Administration (SSA), and 
intended to submit an application for disability retirement 
to his employer, the U.S. Postal Service (USPS) in May 2006.  

Based on the foregoing, the Board will remand the claim for 
further development, as outlined in the REMAND instructions, 
below:

1.	VA should obtain copies of the 
veteran's treatment records from the 
Jesse Brown VAMC from March 2003 to the 
present.  After obtaining any necessary 
authorization, VA should request from 
SSA and  USPS copies of records, 
including medical reports, associated 
with the veteran's applications for 
disability benefits related to his 
multiple sclerosis.  All records 
received should be associated with the 
claims file.

2.	VA should schedule the veteran for an 
examination to determine the current 
severity of his service-connected 
multiple sclerosis.  The examiner 
should identify all residuals of the 
veteran's multiple sclerosis and 
describe their severity.  The examiner 
is specifically asked to comment on the 
presence or absence of urinary 
incontinence or frequency caused by 
multiple sclerosis.  The claims file 
should be provided to and reviewed by 
the examiner, and the examiner should 
indicate that the file was reviewed.  
All necessary evaluations, tests and 
studies should be performed.

3.	After completion of the indicated 
development, VA should readjudicate the 
veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a Supplemental Statement of 
the Case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


